DETAILED ACTION
Claim(s) 1-36 are presented for examination. 
Claim 26 is amended.
Claim(s) 1-12 and 31 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Applicant initiated interview was conducted on July 21st, 2021 to provide clarification of proposed claim amendments (see interview summary paper # 20210721). 

Applicant’s amendments filed August 10th, 2021 do not place the claims in condition for allowance since previously cited prior art by “Mohanty” in view of “Tiruveedhula” still disclose at least the amended part of the claims as indicated below. 

Response to Arguments
Applicant’s arguments (see remarks pages 13-17 of 18) filed August 10th, 2021 with respect to rejection of claim(s) 13-30 and 32-36 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that: “First, according to a conventional solution involving a PBB-EVPN, each PE router may learn the C-MAC route for a customer device only through its data plane rather than the control plane. Second, ... although Tiruveedhula discloses that the second PE device can learn a C- MAC address from a B-mac route advertisement message, Tiruveedhula's second PE device 16 cannot generate a MAC forwarding entry comprising an outbound interface identifier identifying a first local interface and a C-MAC address of a CE device or a terminal device managed by the CE device. Thus, Tiruveedhula fails to disclose Limitation 1. For at least the foregoing reasons, both Mohanty and Tiruveedhula fail to teach or suggest Limitation 1 recited in claim 13” [Remarks, page 16-17 of 18].
	
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tiruveedhula fig. 2. pgs. 7-8, ¶58; ¶61 lines 11-20 discloses as follows:
	

    PNG
    media_image1.png
    590
    569
    media_image1.png
    Greyscale

“... Control unit 202 may comprise a routing engine 204 and a packet forwarding engine 222. Routing engine 204 operates as the control plane for router 200 ... Routing engine 204, for example, execute software instructions to implement one or more control plane networking protocols 212. For example, protocols 212 may include one or more routing protocols, such as Border Gateway Protocol (BGP) 220, for exchanging routing information with other routing devices and for updating routing information 206. Routing information 206 may describe a topology of the computer network in which PE router 200 resides, and may also include routes through the shared trees in the computer network. Routing information 206 describes various routes within the computer network, and the appropriate next hops for each route, i.e., the neighboring routing devices along each of the routes. Routing engine 204 analyzes stored routing information 206 and generates forwarding information 224 for forwarding engine 222. Forwarding information 224 may associate, for example, network destinations for certain multicast groups with specific next hops and corresponding IFCs 226 and physical output ports for output links 230. Forwarding information 224 may be a radix tree programmed into dedicated forwarding chips, a series of tables, a complex database, a link list, a radix tree, a database, a flat file, or various other data structures...”

	“... When implementing an EVPN, L2 MAC learning may be performed in the control plane by exchanging, with remote PE devices, BGP messages containing C-MAC addresses. EVPN protocol 216 communicates information recorded in C-MAC tables 232 and B-MAC tables 234 to forwarding engine 222 so as to configure forwarding information 224. In this way, forwarding engine 222 may be programmed with associations between each pseudowire and output interface and specific source C-MAC addresses reachable via those pseudowires...”


	In other words, Tiruveedhula teaches “generate a MAC forwarding entry comprising an outbound interface identifier identifying a first local interface and a C-MAC address of a CE device or a terminal device managed by the CE device” by disclosing:
	
	Routing engine “204” operates as the control plane for the provider edge (PE) router “200”, and executing software instructions to implement one or more control plane networking protocols “212”. The Routing engine “204” analyzes stored routing information “206” and generates forwarding information “224” for forwarding engine “222”. The forwarding information “224” associates network destinations for certain multicast groups with specific next hops and corresponding IFCs “226” (i.e. an interface) and physical output ports for output links “230". When implementing an EVPN, L2 MAC learning is performed in the control plane by exchanging, with remote PE devices, BGP messages containing C-MAC addresses. EVPN protocol “216” communicates information recorded in C-MAC tables 232 and B-MAC tables 234 to forwarding engine “222” so as to configure forwarding information “224”.
        
	Therefore a prima facie case of obviousness is established by Mohanty in view of Tiruveedhula under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).


Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469